

115 HR 1491 RS: Santa Ynez Band of Chumash Indians Land Affirmation Act of 2017
U.S. House of Representatives
2017-11-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 559115th CONGRESS2d SessionH. R. 1491[Report No. 115–326]IN THE SENATE OF THE UNITED STATESNovember 29, 2017Received; read twice and referred to the Committee on Indian AffairsAugust 23, 2018Reported by Mr. Hoeven, without amendmentAN ACTTo reaffirm the action of the Secretary of the Interior to take land into trust for the benefit of
			 the Santa Ynez Band of Chumash Mission Indians, and for other purposes.
	
 1.Short titleThis Act may be cited as the Santa Ynez Band of Chumash Indians Land Affirmation Act of 2017. 2.FindingsCongress finds the following:
 (1)On October 13, 2017, the General Council of the Santa Ynez Band of Chumash Indians voted to approve the Memorandum of Agreement between the County of Santa Barbara and the Santa Ynez Band of Chumash Indians regarding the approximately 1,427.28 acres of land, commonly known as Camp 4, and authorized the Tribal Chairman to sign the Memorandum of Agreement.
 (2)On October 31, 2017, the Board of Supervisors for the County of Santa Barbara approved the Memorandum of Agreement on Camp 4 and authorized the Chair to sign the Memorandum of Agreement.
 (3)The Secretary of the Interior approved the Memorandum of Agreement pursuant to section 2103 of the Revised Statutes (25 U.S.C. 81).
			3.Reaffirmation of status and actions
 (a)Ratification of trust statusThe action taken by the Secretary on January 20, 2017, to place approximately 1,427.28 acres of land located in Santa Barbara County, California, into trust for the benefit of the Santa Ynez Band of Chumash Indians is hereby ratified and confirmed as if that action had been taken under a Federal law specifically authorizing or directing that action.
 (b)Ratification of actions of the SecretaryThe actions taken by the Secretary to assume jurisdiction over the appeals relating to the fee-to-trust acquisition of approximately 1,427.28 acres in Santa Barbara County, California, on January 30, 2015, is hereby ratified and confirmed as if that action had been taken under a Federal law specifically authorizing or directing that action.
 (c)Ratification of actions of the SecretaryThe actions taken by the Secretary to dismiss the appeals relating to the fee-to-trust acquisition of approximately 1,427.28 acres in Santa Barbara County, California, on January 19, 2017, is hereby ratified and confirmed as if that action had been taken under a Federal law specifically authorizing or directing that action.
			(d)Administration
 (1)AdministrationThe land placed into trust for the benefit of the Santa Ynez Band of Chumash Indians by the Secretary of the Interior on January 20, 2017, shall be a part of the Santa Ynez Indian Reservation and administered in accordance with the laws and regulations generally applicable to the land held in trust by the United States for an Indian tribe.
 (2)EffectFor purposes of certain California State laws (including the California Land Conservation Act of 1965, Government Code Section 51200, et seq.), placing the land described in subsection (b) into trust shall remove any restrictions on the property pursuant to California Government Code Section 51295 or any other provision of such Act.
 (e)Legal description of lands transferredThe lands to be transferred pursuant to this Act are described as follows:Legal Land Description/Site Location:Real property in the unincorporated area of the County of Santa Barbara, State of California, described as follows: PARCEL 1: (APN: 141-121-51 AND PORTION OF APN 141-140-10)LOTS 9 THROUGH 18, INCLUSIVE, OF TRACT 18, IN THE COUNTY OF SANTA BARBARA, STATE OF CALIFORNIA, AS SHOWN ON THE MAP SHOWING THE SUBDIVISIONS OF THE CANADA DE LOS PINOS OR COLLEGE RANCHO, FILED IN RACK 3, AS MAP 4 IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY. THIS LEGAL IS MADE PURSUANT TO THAT CERTAIN CERTIFICATE OF COMPLIANCE RECORDED DECEMBER 5, 2001 AS INSTRUMENT NO. 01-105580 OF OFFICIAL RECORDS. PARCEL 2: (PORTION OF APN: 141-140-10)LOTS 1 THROUGH 12, INCLUSIVE, OF TRACT 24, IN THE COUNTY OF SANTA BARBARA, STATE OF CALIFORNIA, AS SHOWN ON THE MAP SHOWING THE SUBDIVISIONS OF THE CANADA DE LOS PINOS OR COLLEGE RANCHO, FILED IN RACK 3, AS MAP 4 IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.THIS LEGAL IS MADE PURSUANT TO THAT CERTAIN CERTIFICATE OF COMPLIANCE RECORDED DECEMBER 5, 2001 AS INSTRUMENT NO. 01-105581 OF OFFICIAL RECORDS. PARCEL 3: (PORTIONS OF APNS: 141-230-23 AND 141-140-10)LOTS 19 AND 20 OF TRACT 18 AND THAT PORTION OF LOTS 1, 2, 7, 8, 9, 10, AND 15 THROUGH 20, INCLUSIVE, OF TRACT 16, IN THE COUNTY OF SANTA BARBARA, STATE OF CALIFORNIA, AS SHOWN ON THE MAP SHOWING THE SUBDIVISIONS OF THE CANADA DE LOS PINOS OR COLLEGE RANCHO, FILED IN RACK 3, AS MAP 4 IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY, THAT LIES NORTHEASTERLY OF THE NORTHEASTERLY LINE OF THE LAND GRANTED TO THE STATE OF CALIFORNIA BY AN EXECUTOR’S DEED RECORDED APRIL 2, 1968 IN BOOK 2227, PAGE 136 OF OFFICIAL RECORDS OF SAID COUNTY.THIS LEGAL IS MADE PURSUANT TO THAT CERTAIN CERTIFICATE OF COMPLIANCE RECORDED DECEMBER 5, 2001 AS INSTRUMENT NO. 01-105582 OF OFFICIAL RECORDS. PARCEL 4: (APN: 141-240-02 AND PORTION OF APN: 141-140-10)LOTS 1 THROUGH 12, INCLUSIVE, OF TRACT 25, IN THE COUNTY OF SANTA BARBARA, STATE OF CALIFORNIA, AS SHOWN ON THE MAP SHOWING THE SUBDIVISIONS OF THE CANADA DE LOS PINOS OR COLLEGE RANCHO, FILED IN RACK 3, AS MAP 4 IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.THIS LEGAL IS MADE PURSUANT TO THAT CERTAIN CERTIFICATE OF COMPLIANCE RECORDED DECEMBER 5, 2001 AS INSTRUMENT NO. 01-105583 OF OFFICIAL RECORDS. PARCEL 5: (PORTION OF APN: 141-230-23)THAT PORTION OF LOTS 3 AND 6 OF TRACT 16, IN THE COUNTY OF SANTA BARBARA, STATE OF CALIFORNIA, AS SHOWN ON THE MAP SHOWING THE SUBDIVISIONS OF THE CANADA DE LOS PINOS OR COLLEGE RANCHO, FILED IN RACK 3, AS MAP 4 IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY, THAT LIES NORTHEASTERLY OF THE NORTHEASTERLY LINE OF THE LAND GRANTED TO THE STATE OF CALIFORNIA BY AN EXECUTOR’S DEED RECORDED APRIL 2, 1968 IN BOOK 2227, PAGE 136 OF OFFICIAL RECORDS OF SAID COUNTY.THIS LEGAL IS MADE PURSUANT TO THAT CERTAIN CERTIFICATE OF COMPLIANCE RECORDED DECEMBER 5, 2001 AS INSTRUMENT NO. 01-105584 OF OFFICIAL RECORDS. (f)Rules of constructionNothing in this Act shall—
 (1)enlarge, impair, or otherwise affect any right or claim of the Tribe to any land or interest in land that is in existence before the date of the enactment of this Act;
 (2)affect any water right of the Tribe in existence before the date of the enactment of this Act; or (3)terminate or limit any access in any way to any right-of-way or right-of-use issued, granted, or permitted before the date of the enactment of this Act.
 (g)Restricted use of transferred landsThe Tribe may not conduct, on the land described in subsection (b) taken into trust for the Tribe pursuant to this Act, gaming activities—
 (1)as a matter of claimed inherent authority; or (2)under any Federal law, including the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.) and regulations promulgated by the Secretary or the National Indian Gaming Commission under that Act.
 (h)DefinitionsFor the purposes of this section: (1)SecretaryThe term Secretary means the Secretary of the Interior.
 (2)TribeThe term Tribe means the Santa Ynez Band of Chumash Mission Indians.August 23, 2018Reported without amendment